Title: From Thomas Jefferson to Henry Knox, [12 August 1790]
From: Jefferson, Thomas
To: Knox, Henry



Dear Sir
Thursday eveng. [12 Aug. 1790]

May I invite the three Chargés des affaires to attend the ceremony? May they be permitted to bring respectable strangers of their nation with or without limitation of numbers? Do ladies go? If they do, Mrs. Otto must be named in the invitation to Mr. Otto. I will beg the favor of your answer to these queries and govern myself accordingly. Only be so good as have reserved for them a seat in a respectable position. Yours affectionately & respectfully,

Th: Jefferson

